DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-3) in the reply filed on 10/14/2022 is acknowledged.
Currently, claims 1-3 are pending and examined. 
Claims 4-20 are non-elected and being withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 is being considered by the examiner.
Claim Objections
Claims 1-3 are objected to because of the following informalities: for claimed language consistent purposes, in line 6; a citation “a second foundation component” should be read -- a second elongated foundation component --.  Appropriate correction is required. Claims 2-3 depending upon the objected claim 1 are also objected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3, line 2; a citation “the base” does not have a proper antecedent basis. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 7,516,935 to Liang et al. (‘Liang’).
Re claim 1: Liang discloses a coupler 40 for joining two elongated foundation components, the coupler 40 comprising: a main body portion 42; a receiving portion (near 42) projecting away from the main body portion 42 in a first direction for receiving one end of a first elongated foundation component; and a connecting portion 44 projecting away from the main body portion 42 in a second opposing direction, the connecting portion 44 received in an open end of a second foundation component, the connecting portion 44 comprising a plurality of circumscribing channels 45 separating the connecting portion into respective sections 47, wherein portions 471 between the plurality of channels 45 have a curved profile (Fig. 3). Note, the claims are sole drawn to a sub-combination of a coupler; any relations with two elongated foundation components have been considered as functional or intended use of device. 
Re claim 2: wherein the portions 471 between the channels 45 have a prolate spheroid-shaped profile (near 46).
Re claim 3: further comprising at least one driving feature 461 extending out from the main body 42 at the base (near 45) of the connecting portion 44, the at least one driving feature 461 limiting an extent of penetration of the connecting portion 44 into the second foundation component (see Note above of the claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale